Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 06/06/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1- 15 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statements filed on 6/6/20219 and 10/15/2019, were being considered by the examiner respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohari et al, US patent application publication no. 20180173828.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public 
As per claim 1, Ohori anticipated a non-transitory computer-readable recording medium having stored therein a simulation program using an agent disposed in a virtual space for causing a computer to execute a process (Abstract) comprising:
controlling (under simulation process) the agent so that the agent behaves in the virtual space under influence of each of a plurality of signs disposed in the virtual space ([0029]); and determining the influence (perception as in para. 0004, 0006]) of each of the plurality of signs on the agent in accordance with an attribute ([0008]) relating to a display mode of the sign and an attribute of the agent ([0033], [0034]).
As per claim 2, the computer-readable recording medium according to claim 1, wherein the sign includes a plurality of attributes relating to the display mode, and the determining determines the influence in accordance with a degree of attracting attention of the agent by the sign based on each of the plurality of attributes relating to the display mode of the sign and an attribute of the agent corresponding to each of the attributes relating to the display mode ([0034], [0037], [0056], [0058]).
As per claim 3, Ohori disclosed  the computer-readable recording medium according to claim 2, wherein an attribute value of each of the plurality of attributes relating to the display mode of the sign has a predetermined limit ([0051], [0070], [0071], for display limit).

As per claim 5, Ohori disclosed the computer-readable recording medium according to claim 1, wherein the attribute of the agent is an attribute indicating preference of the agent to the sign ([0034], [0036], [0056] for different attributes for positive, conveyance, acquire, etc.).
As per claim 6, Ohori anticipated a simulation method performed by a computer using an agent disposed in a virtual space, the method comprising:
Controlling (simulating) the agent so that the agent behaves in the virtual space under influence of each of a plurality of signs disposed in the virtual space ([0029], [0046]); and
determining the influence of each of the plurality of signs on the agent in accordance with an attribute ([0008], [0039]) relating to a display mode of the sign and an attribute of the agent ([0033], [0034], [0066], [0070, [0084]).
As per claim 7, Ohori disclosed the simulation method according to claim 6,
wherein the sign includes a plurality of attributes relating to the display mode ([0034]), and
 	the determining determines the influence in accordance with a degree of attracting attention of the agent by the sign based on each of the plurality of attributes relating to the display mode of the sign and an attribute of the agent corresponding to each of the attributes relating to the display mode ([0034], [0036], [0039], [0056] for different attributes for positive, conveyance, perception, recognition, etc.).

As per claim 9, Ohori disclosed the simulation method according to claim 7, wherein a total value of individual attribute values of the plurality of attributes relating to the display mode of the sign is less than or equal to a predetermined limit value ([0046], [0047], [0057], [0064], [0068], for time to view, perception, acquire the sign, etc.). 
As per claim 10, Ohori disclosed the simulation method according to claim 6 wherein the attribute of the agent is an attribute indicating preference of the agent to the sign ([0034], [0036], [0056] for different attributes for positive, conveyance, acquire, etc.). 
As per claim 11, Ohori disclosed a simulation apparatus for simulation using an agent disposed in a virtual space ([0008], [0009]), the apparatus comprising: a memory, and a processor coupled to the memory and configured to:
control (simulate) the agent so that the agent behaves in the virtual space under influence of each of a plurality of signs disposed in the virtual space ([0034], [0037], [0057]); and
 	determine the influence of each of the plurality of signs on the agent in accordance with an attribute ([0008], [0039]) relating to a display mode of the sign and an attribute of the agent ([0033], [0034], [0066]).
 	As per claim 12, Ohori disclosed the simulation apparatus according to claim 11,
wherein the sign includes a plurality of attributes relating to the display mode ([0070, [0071], [0084]), and
the influence is determined in accordance with a degree of attracting attention of the agent by the sign based on each of the plurality of attributes relating to the display 
 	As per claim 13, Ohori disclosed the simulation apparatus according to claim 12,
wherein an attribute value of each of the plurality of attributes relating to the display mode of the sign has a predetermined limit ([0046], [0084]).
As per claim 14, Ohori disclosed the simulation apparatus according to claim 12,
wherein a total value of individual attribute values of the plurality of attributes relating to the display mode of the sign is less than or equal to a predetermined limit value ([0037], [0047], for information, acquire, positive, perceptive, etc.).
As per claim 15, Ohori disclosed the simulation apparatus according to claim 11, wherein the attribute of the agent is an attribute indicating preference of the agent to the sign ([0034], [0036], [0056] for different attributes for positive, conveyance, acquire, etc.).    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception enumerated groupings of mathematical concepts without significant more.   Claim 1 recited a non-transitory computer-readable recording medium having stored therein a simulation program using an agent disposed in a virtual space for causing a computer to execute a process comprising:

	With the broadest reasonable interpretation of the claimed invention as a whole, the cited features are related to a mathematical model to coordinate virtual objects such as a sign in a design space ([0016]).  The mathematical model recognizes the objects based on object attributes, numeric values of a sign ([0020]), character signs, object category, and other information related to display signs.  They are information mathematically represented for signs or objects in a virtual design space.  The cited agent in the present application is a mathematical model to recognize the sign ([0017]) in a virtual space.  The recognition is a mathematical model to measure the preference  (paras. 0064, 0065). 
This judicial exception is not integrated into a practical application because the claim does not provide step to integrate the mathematical model into a real and practical application.  The claim does not provide a control mechanism to implement the recognition of the agent to the sign perception.  
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]jords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited memory, processor, virtual design space, agent, and recognition process are well-known in the art, convention technology to implement the process and well understood to operate and execute the mathematical model.   Claim 1 is non-statutory subject matter. 
Claim 2 recited the computer-readable recording medium according to claim 1, wherein the sign includes a plurality of attributes relating to the display mode, and
the determining determines the influence in accordance with a degree of attracting attention of the agent by the sign based on each of the plurality of attributes relating to the display mode of the sign and an attribute of the agent corresponding to each of the attributes relating to the display mode.  This is related to processing data and data representation for the analysis.  It is nonstatutory subject matter.
Claim 3 recited the computer-readable recording medium according to claim 2, wherein an attribute value of each of the plurality of attributes relating to the display mode of the sign has a predetermined limit.  This is related to data representation and attribute for data.  It is nonstatutory subject matter.
Claim 4 cited the computer-readable recording medium according to claim 2, wherein a total value of individual attribute values of the plurality of attributes relating to the display mode of the sign is less than or equal to a predetermined limit value.  This is data recognition and display data.  It is nonstatutory subject matter.

Claim 6 cited a simulation method performed by a computer using an agent disposed in a virtual space, the method comprising: controlling the agent so that the agent behaves in the virtual space under influence of each of a plurality of signs disposed in the virtual space; and
determining the influence of each of the plurality of signs on the agent in accordance with an attribute relating to a display mode of the sign and an attribute of the agent.
 	With the broadest reasonable interpretation of the claimed invention as a whole, the cited features are related to a mathematical model to coordinate virtual objects such as a sign in a design space ([0016]).  The mathematical model recognizes the objects based on object attributes, numeric values of a sign ([0020]), character signs, object category, and other information related to display signs.  They are information mathematically represented for signs or objects in a virtual design space.  The cited agent in the present application is a mathematical model to recognize the sign ([0017]) in a virtual space.  The recognition is a mathematical model to measure the preference  (paras. 0064, 0065). 
 	This judicial exception is not integrated into a practical application because the claim does not provide step to integrate the mathematical model into a real and practical application.  The claim does not provide a control mechanism to implement the recognition in the agent to the sign perception.  
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]jords used in a claim operating on data to solve a problem 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited memory, processor, virtual design space, agent, and recognition process are well-known in the art, convention technology to implement the process and well understood to operate and execute the mathematical model.   Claim 6 is nonstatutory subject matter.
Claim 7 recited the simulation method according to claim 6, wherein the sign includes a plurality of attributes relating to the display mode, and the determining determines the influence in accordance with a degree of attracting attention of the agent by the sign based on each of the plurality of attributes relating to the display mode of the sign and an attribute of the agent corresponding to each of the attributes relating to the display mode.  The cited features are related data for signs and influence to display mode.  It is nonstatutory subject matter.
Claim 8 cited the simulation method according to claim 7, wherein an attribute value of each of the plurality of attributes relating to the display mode of the sign has a predetermined limit.  The cited features are related to attribute data in the mathematical model for display mode.  It is nonstatutory subject matter.

Claim 10 recited the simulation method according to claim 6, wherein the attribute of the agent is an attribute indicating preference of the agent to the sign.  This is the mathematical model in recognize the preference of the agent to the sign.  It is nonstatutory subject matter
Claim 11 recited a simulation apparatus for simulation using an agent disposed in a virtual space, the apparatus comprising:
a memory, and
a processor coupled to the memory and configured to:
control the agent so that the agent behaves in the virtual space under influence of each of a plurality of signs disposed in the virtual space; and determine the influence of each of the plurality of signs on the agent in accordance with an attribute relating to a display mode of the sign and an attribute of the agent.
With the broadest reasonable interpretation of the claimed invention as a whole, the cited features are related to a mathematical model to coordinate virtual objects such as a sign in a design space ([0016]).  The mathematical model recognizes the objects based on object attributes, numeric values of a sign ([0020]), character signs, object category, and other information related to display signs.  They are information mathematically represented for signs or objects in a virtual design space.  The cited agent in the present application is a 
 	This judicial exception is not integrated into a practical application because the claim does not provide step to integrate the mathematical model into a real and practical application.  The claim does not provide a control mechanism to implement the recognition in the agent to the sign perception.  
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]jords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014)
(holding that claims to a “process of organizing information through mathematical correlations”).
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited memory, processor, virtual design space, agent, and recognition process are well-known in the art, convention technology to implement the process and well understood to operate and execute the mathematical model.   Claim 11 is nonstatutory subject matter.
Claim 12 recited the simulation apparatus according to claim 11, wherein the sign includes a plurality of attributes relating to the display mode, and the influence is determined in 
Claim 13 recited the simulation apparatus according to claim 12, wherein an attribute value of each of the plurality of attributes relating to the display mode of the sign has a predetermined limit.  It is nonstatutory subject matter for it mathematical concept for recognition of the sign feature.   
 	Claim 14 recited the simulation apparatus according to claim 12, wherein a total value of individual attribute values of the plurality of attributes relating to the display mode of the sign is less than or equal to a predetermined limit value.  This is a mathematical model in determining display mode for sign attributes.  It is non-statutory subject matter for it mathematical model.
Claim 15 recited the simulation apparatus according to claim 11, wherein the attribute of the agent is an attribute indicating preference of the agent to the sign.  This is data representation in the model.  It is non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI Q PHAN/Primary Examiner, Art Unit 2128